Title: To Alexander Hamilton from Justus Erich Bollmann, 22 June 1798
From: Bollmann, Justus Erich
To: Hamilton, Alexander


Philadelphia, June 22, 1798. “When I had the Pleasure of seeing you last in this City, I informed you of my having established a commercial House in Partnership with my Brother.… The Circumstances of the Times, I believe, will make it necessary for the United States to provide a Supply of arms and other military Implements from Europe, and it appears to me that a Part of them might be advantageously imported from Germany. I should like therefore to come to some Arrangement with Government on this Subject … and I drop you these few Lines in order to request you to mention me favorably to mr. Wolcott.…”
